Exhibit 10.43

amendment No. 1 to AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is made as of December 14, 2018, by and among Aptevo Therapeutics
inc., a Delaware corporation (“Aptevo Therapeutics”), APTEVO BIOTHERAPEUTICS
LLC, a Delaware limited liability company (“Aptevo BioTherapeutics”), APTEVO
RESEARCH AND DEVELOPMENT LLC, a Delaware limited liability company (“Aptevo
R&D”, and Aptevo R&D together with Aptevo Therapeutics and Aptevo
BioTherapeutics, each individually, a “Borrower” and collectively, the
“Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, as Agent (in
such capacity, together with its successors and assigns, “Agent”) and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers have entered into that certain Amended and
Restated Credit and Security Agreement, dated as of August 6, 2018 (as further
amended, modified, supplemented and restated prior to the date hereof, the
“Original Credit Agreement” and as the same is amended hereby and as it may be
further amended, modified, supplemented and restated from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
advances of money and to extend certain financial accommodations to Borrowers in
the amounts and manner set forth in the Credit Agreement.

 

B.Borrowers have requested, and Agent and Lenders constituting at least the
Required Lenders have agreed, to amend certain provisions of the Original Credit
Agreement to add a certain Securities Account of Borrower as an “Excluded
Account”, in accordance with the terms and subject to the conditions set forth
herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders and
Borrowers hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended
hereby.  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (including those capitalized
terms used in the Recitals hereto).

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

2.Amendments to Original Credit Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 4 below, the Original Credit
Agreement is hereby amended as follows:

(a)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order therein:

“Piper Jaffray Securities Account” means that certain Securities Account of
Borrower maintained as a brokerage account at [Piper Jaffray Investment
Management, LLC], with an account number of [_________________] for purposes of
receiving proceeds from the sale of Aptevo Therapeutics’ common stock; provided
that the aggregate amount on deposit in such Securities Account shall not at any
time exceed $250,000.

(b)The third sentence of Section 5.14 of the Original Credit Agreement is hereby
amended by replacing such sentence in its entirety with the following new
sentence:

““The provisions of this Section requiring Deposit Account Control Agreements
shall not apply to (a) the Wells Fargo Cash Collateral Account, (b) the Wells
Fargo LC Cash Collateral Account during the Wells Fargo LC Period, (c) all times
from and after November 16, 2018, the Piper Jaffray Securities Account, and (d)
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrowers’ employees and
identified to Agent by Borrowers as such (the Deposit Accounts in clauses (a)
through (d), collectively, “Excluded Accounts”); provided, however, that at all
times that any Obligations remain outstanding following the date that is thirty
(30) days following the Closing Date (the “Post-Closing Payroll Account
Period”), Borrower shall maintain one or more separate Deposit Accounts to hold
any and all amounts to be used for payroll, payroll taxes and other employee
wage and benefit payments, and shall not commingle any monies allocated for such
purposes with funds in any other Deposit Account.”

 

3.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that each of the representations and warranties set
forth in the Credit Agreement is true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date (without duplication of
any materiality qualifier in the text of such representation or warranty).  Each
Borrower confirms and agrees that all security interests and Liens granted to
Agent continue in full force and effect, and that all Collateral remains free
and clear of any Liens, other than Permitted Liens.  Nothing herein is intended
to impair or limit the validity, priority or extent of Agent’s security
interests in and Liens on the Collateral. Each Borrower acknowledges and agrees
that the Credit Agreement, the other Financing Documents and this Agreement
constitute the legal, valid and binding obligation of such Borrower, and are
enforceable against such Borrower in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.  

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

4.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied (or waived in
writing by the Agent and the Required Lenders), as determined by Agent in its
sole discretion:

(a)Borrowers, Agent and Required Lenders shall have delivered to Agent this
Agreement, executed by an authorized officer of each such Person;

(b)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof); and

(c)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents.

5.Release.  In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of their
respective current and former directors, officers, shareholders, agents, and
employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof (and not, for the avoidance of doubt, arising at any time
hereafter).  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and each Required Lender’s decision to enter into this
Agreement and agree to the modifications contemplated hereunder, and has been
relied upon by Agent and Required Lenders in connection therewith.

6.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Agreement (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

7.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.  

8.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.    

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety.

(c)THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(d)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED
IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

(e)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(f)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(h)Entire Agreement.This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(i)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(j)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]  

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.  

 

AGENT:

MIDCAP FINANCIAL TRUST,

 

as Agent

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

By:

/s/ Tanner Powell

 

 

Name:

Tanner Powell

 

 

Title:

Authorized Signatory

 

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

 

LENDER:

FLEXPOINT MCLS SPV LLC

 

 

By:

/s/ Daniel Edelman

Name:

Daniel Edelman

Title:

Vice President

 

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

 

LENDER:

ELM 2016-1 TRUST

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

By:

/s/ John O’Dea

 

Name:

John O’Dea

 

Title:

Authorized Signatory

 

LENDER:

ELM 2018-2 TRUST

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

By:

/s/ John O’Dea

 

Name:

John O’Dea

 

Title:

Authorized Signatory

 

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3

--------------------------------------------------------------------------------

 

 

BORROWERS:

APTEVO THERAPEUTICS INC.

 

 

 

By:

/s/ Jeffrey Lamothe

 

Name:

Jeffrey Lamothe

 

Title:

Treasurer

 

 

Aptevo BioTherapeutics LLC

 

 

 

 

 

By:

/s/ Jeffrey Lamothe

 

Name:

Jeffrey Lamothe

 

Title:

Treasurer

 

 

Aptevo Research and Development LLC

 

 

 

 

 

By:

/s/ Jeffrey Lamothe

 

Name:

Jeffrey Lamothe

 

Title:

Treasurer

 

 

MidCap / Aptevo / Amendment No. 1 to A&R Credit Agreement

\DC - 036639/000031 - 13362548 v3